Pennichuck CorporationNYSSA PresentationDecember 2, 2009 1 Forward-Looking Statements •This presentation contains forward-looking statements with respect to thebusiness of Pennichuck Corporation and the eminent domain proceedingbrought by the City of Nashua. Forward-looking statements are basedon current information and expectations available to management at thetime the statements are made, or reflect stated assumptions, and aresubject to various factors, risks and uncertainties that could cause actualresults to differ materially from those expressed or implied by suchforward-looking statements. •Investors are encouraged to access Pennichuck Corporation’s annualand quarterly periodic reports filed with the Securities and ExchangeCommission for financial and business information regarding PennichuckCorporation, including a more detailed discussion of risks anduncertainties under the caption “Risk Factors” and elsewhere in thosereports that could affect Pennichuck Corporation’s forward-lookingstatements, including any forward-looking statements made during thispresentation. Pennichuck Corporation undertakes no obligation toupdate or revise publicly any forward-looking statement. 2 3 Company Overview •NASDAQ: PNNW •Uninterrupted 153 year dividend paymentrecord •Predominately a regulated water utility •Some non-regulated water managementservices •Substantial non-utility developable land •In “eminent domain” fight with City ofNashua, New Hampshire 4 Organizational Structure •Holding company parent (PNNW) •5 operating subsidiaries - –Pennichuck Water (PWW) - regulated water utility –Pennichuck East (PEU) - regulated water utility –Pittsfield Aqueduct (PAC) - regulated water utility –Pennichuck Water Service Co. (PWSC) - non-regulated water services –The Southwood Corporation - real estatecommercialization 5 Regulated Water Utilities (PWW;PEU; PAC) •Three regulated utility subsidiaries - PWW;PEU; PAC •Provide drinking water to 33,500 customersin southern and central New Hampshire •Comprise > 90% of consolidated revenues •Subject to jurisdiction of New HampshirePublic Utilities Commission (“PUC”) 6 PWSC •Non-regulated •Provides contract operation and maintenance(“O&M”) services for water systems owned bymunicipalities and private entities in NewHampshire and Massachusetts •WaterTight Protection Plan - For annual fee,provides 100% coverage for repair/replacement ofwater service connection from property line to shutoff valve in basement •Backflow Program - For fee, provides testing ofbackflow preventers in compliance with regulations 7 The Southwood Corporation •Real estate management andcommercialization •Principal owner of 450 acres of non-utilitydevelopable land 8 Pennichuck Corp.Consolidated Operating Revenues 9 Q3 2009 Q3 2008 YTD 2009 YTD 2008 DilutedBefore Non-Recurring Items Net Eminent Domain Costs HECOP Real Estate Sale DilutedAfter Non-Recurring Items Pennichuck Corp.Summary of Earnings per Share 10 PWW Permanent Rate Increase •Final order 8/09 •$4.7 million allowed annualized revenueincrease based on 2007 usage •Estimated $2.9 million increase in 2009 dueto partial year and drop in usage •Estimated additional $1.0 million increase forfull year 2010 (2009 usage) 11 Timing of Next Rate Increase Filing(s) •Recover and earn on last $4.2 million oftreatment plant upgrade costs •2009 usage affected by weather andeconomy •Will evaluate appropriate debt/equity mix 12 13 NH WICA Pilot Program •Water Infrastructure and ConservationAdjustment •Allows rate increases between rate cases •Intended benefits: –Speeds up replacement of aging infrastructure –Reduces regulatory lag –Reduces rate shock to customers 14 Expansion of WaterTight Program •Expanding program to contiguouscommunities •New addressable markets total $2.2 millionper annum •60+% operating margin •Share of new markets to be determined 15 EMINENT DOMAIN 16 PWW is “Eminent Domain” Targetof Nashua •PWW established in NH in 1852 •Serves City of Nashua and 10surrounding communities •Comprises 70+% of consolidatedrevenues and assets 17 July 2008 Ruling by PUC •Nashua can “take” the operating assets ofPWW for $243 million •$203 million is compensation for assets taken(as of 12/31/08) •$40 million goes into “mitigation fund” toprotect PEU and PAC customers fromeconomic harm caused by taking of PWW …this result not good for ourshareholders and we believe not good forNashua residents. 18 PUC Ruling Not Good Result forPennichuck Shareholders •Substantial erosion of proceeds due to “doubletaxation” •Our shareholders don’t get the $40 million •Difficulty extracting fair value for remaining non-cash assets under circumstances •Other obligations (e.g., pension), professional fees,severance costs, etc. would be substantial in theaggregate …due to erosion of distributable proceeds, weoppose taking per terms of 7/08 PUC ruling. 19 PUC Ruling Not Good Result for NashuaResidents •Nashua on record that $243 million is too much to pay •Additional $40 million is for the benefit of othercommunities •Not clear how Nashua would finance the $40 million •Post-2008 CAPEX would likely push the purchase costwell above $243 million •Water rates would likely increase materially •Don’t get the 450 acres of undeveloped land they want …Nashua under no obligation to complete an eminentdomain taking even if it ultimately gains the right to doso. 20 Both Parties Have Appealed PUCRuling to NH Supreme Court •Principal issues being contested: •Is taking under eminent domain in the “publicinterest”? (PUC says yes) •Amount of compensation (PUC says $203million as of 12/31/08) •Amount of mitigation fund (PUC says $40million) oral arguments not yet scheduled; decisionexpected ~ March 2010. 21 Outlook Regarding NH SupremeCourt Appeals •If “public interest” requirement not met, couldbe full reversal •If “public interest” requirement met, and costto Nashua unchanged or increased, webelieve Nashua would not proceed witheminent domain taking on those terms •Only if BOTH “public interest” requirementmet AND cost to Nashua reduced materially,would Nashua likely consider taking theassets via eminent domain 22 Alternative Solution: Sale of PNNW Stock •Negotiated sale of PNNW stock could yieldsubstantially better economics to ourshareholders because no double taxation •And, could also allow Nashua to paysubstantially less than $243+ million whilegetting substantially more assets 23 Hypothetical Example of Comparative StockSale Benefits to Nashua •Example:PNNW stock sold to Nashua; purchase cost toNashua for equity plus assumed debt $203 million (same ascompensation amount set by PUC) •Nashua could save up to $70 million (vs. 7/08 PUC ruling)comprised of: –Mitigation reserve avoided due to settlement structure –City sells unwanted assets - PEU, PAC,
